                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: /   Z,/JO (
                                                                                     !~


 EFRAIN RESCAL VO VAZQUEZ, on behalf
 of himself and all other persons similarly
 situated,

                              Plaintiff,
                                                              No. 19-CV-6797 (RA)
                         V.
                                                                      ORDER
 WALLY'S DELI & GROCERY CORP. and
 DERHIM NASSER,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Efrain Rescalvo Vazquez served Defendant Derhim Nasser on August 9, 2019

and served Defendant Wally's Deli & Grocery Corporation on August 12, 2019. Defendant

Nasser has not appeared, answered, or otherwise responded to the Complaint. Defendant

Wally's Deli & Grocery Corporation appeared on September 3, 2019 but has not answered or

otherwise responded to the Complaint.

         On December 12, 2019, the Clerk of Court entered certificates of default against both

Defendants. Plaintiff has yet to move for default judgment. If Plaintiff intends to move for

default judgment, he shall do so no later than January 30, 2020.

SO ORDERED.

Dated:     December 30, 2019
           New York, New York

                                                  Ronnie A ams
                                                  United States District Judge
